DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 12-18) in the reply filed on 5/20/2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Response to Amendment
Applicant’s amendment filed 6/29/2021 has been entered. 
Claims 12 and 14-18 remain pending.
Claims 1-11 and 13 are cancelled. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "3" and "4" of Figures 2-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office 

Specification
The disclosure is objected to because the specification portion which describes the steps shown in Figure 2-6 do not mention the holding devices that are depicted and labelled (“3”/”4” which should be changed to “106”/”107”-see above).
It is recommended to change the following:
-Para. 0032: “the tube 10 is furthermore held in a manner” would be better recited as “the tube 10 is furthermore held, by a first holding device 106, in a manner”
-Para. 0039: “in addition to the mentioned holding of the tube 10 during the folding step (first holding), the tube 10 is additionally held at a part that is separated a given distance in the forward movement direction A from said first holding” would be better recited as “in addition to the mentioned holding of the tube 10 during the folding step (first holding by the first holding device), the tube 10 is additionally held, by a second holding device 107, at a part that is 
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
-Claim 12, lines 13-15 recite “to produce, upstream the transverse cut, a closed end tube, and to produce, downstream the transverse cut, a sealed package that includes the fold.” However, this would be better recited as “to produce, upstream the transverse cut, a closed end tube that includes the fold, and to produce, downstream the transverse cut, a sealed package.”   Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the claim recites “a control device”, however, Claim 15 previously defined “a control device” and therefore, it is unclear if Applicant is referring to the same or different control devices. Therefore, these recitations render their respective claims indefinite. 
Claim 17 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 12 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matthews (US PGPUB 2007/0084142).
Regarding Claim 12, Matthews discloses a packaging machine (see Figures 3 and 5) for making flat bottom packages (10; Figure 1), the packaging machine comprising: 
a driving device (“vacuum-assisted drive belts”; Para. 0065; “web drive belt” 162; Figure 10; Para. 0066) for supplying a tube of a film material (60’) in a forward movement direction (Para. 0065); 
an actuation device (110, 112, 114, 116; Figures 3, 5, 9, 11-13) configured to contact the tube (60’) in a manner that is transverse to the forward movement direction to laterally fold a first part (part including side gussets 142, 144; Figures 6, 7, 9) of the tube (60’) inwardly in a folding direction transverse to the forward movement direction to produce a fold (gussets 142, 144) in the tube (60’; i.e. Para. 0044, 0059); 
a first holding device (grippers 119, 121, 123, 125 of spreaders 118, 120, 122, 124; see Figures 5, 9, 11-13) configured to hold a second part of the tube (60’) in a manner that is - 20 -transverse to the forward movement direction (see Para. 0045), the actuation device (110, 112, 114, 116) being configured to produce a partial lateral tear in a part of the tube (60’; see “NOTE” below) that is located between the actuation device (110, 112, 114, 116) and the holding device (grippers 119, 121, 123, 125), the partial lateral tear extending transverse to the forward movement direction and in a manner that does not fully separate the tube into two parts (see “NOTE” below and it must be further pointed out that the actuation devices/gusset plows act on the tube in such a direction and therefore, are clearly capable of forming such a tear dependent on the material); and 
a sealing and cutting device (cross sealing bars 102, 106 and knife 126; see Para. 0046 which discloses the knife and sealing unit can be one linked device) configured to produce first and second transverse seals (134, 136; Figure 6) and a transverse cut (128) located between the first and second seals (134, 136) to produce upstream the transverse cut a closed end tube, and to produce downstream the transverse cut a package that includes the fold (142, 144; see Figure 6; Para. 0046).  
NOTE: although Matthews does not disclose the gusset plows/actuation devices forming partial tears, the actuation devices/gusset plows act on the tube in such a manner that they are clearly capable of forming such a tear dependent on the material. For example, if a relatively weak film tube with a perforation line provided at the intended cut line 128 was provided, it can be reasonably presumed, dependent on the thickness and strength of the material, that the gusset plows/actuation devices 110, 112, 114, 116 are capable of forming a tear without further modification when the plows/actuation device are extended and the spreader’s grippers 119, 121, 123, 125 are retracted as mentioned at the end of Para. 0047 (note the film remains gripped and spread per Para. 0049) and further mentioned in Para. 0071 with reference to Figures 11-13. Also it must be noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Further "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). In this instance, Matthews discloses all of the claimed structure and therefore, the manner in which the actuation device is employed does not differentiate the claimed apparatus from the prior art apparatus of Matthews. See MPEP 2114 (II).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US PGPUB 2007/0084142), in view of Fowler (US Patent 5,284,002).

Regarding Claim 15, Matthews discloses the packaging machine further comprising a control device (PLC 150; Figure 10) that is configured to cause the actuation device (110, 112, 114, 116; Figures 3, 5, 9, 11-13) to contact the tube (60’) in the manner that is transverse to the forward movement direction to produce in the tube (60’) the partial lateral tear (see Para. 0044, 0059, 0071 and the “NOTE” above).
However, Matthews fails to explicitly disclose a cutting tool configured to generate a line of weakness in the tube transverse to the forward movement direction such that the control device is configured to cause the actuation device to contact the tube after the line of weakness is generated. 
Fowler (US Patent 5,284,002) teaches a cutting tool (blade 169; Figures 5-6) configured to generate a line of weakness (106; Figure 1) in a tube transverse to the forward movement direction (see Figure 4) and included in the sealing and cutting device (161,162; Figure 1; Col 8, lines 9-23).
Utilizing perforation lines/ lines of weakness to assist with separating packages and/or opening packages is a very well-known feature in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Matthews to include a cutting tool to form a line of weakness as exemplified by Fowler. By forming such a line of weakness in Matthews, the line of weakness will assist a user in the opening of the package. Note that with such a modification, the actuation device would clearly act on the tube after the line of weakness would generated as the seal (188; Figures 11-13) is formed prior to the actuation device (110, 112) acting on the tube. 

Regarding Claim 14, Matthews, as modified, discloses wherein the control device (PLC 150; Figure 10) is configured to cause the sealing and cutting device (102, 106, 126) to produce the first and second transverse seals (134, 136) and transverse cut (128) when the line of weakness is located facing the sealing and cutting device (102, 106, 126; Para. 0067; note that the sealing and cutting devices of Matthews are clearly for cutting and sealing when the cut line 128 is “opposite” to the devices, therefore, if a perforation line was included at 128, the device will clearly operate as claimed).  

Allowable Subject Matter
Note that Claim 15 previously required all limitations of previously pending Claims 13 and 14. It must be noted that if Applicant was to incorporate all limitations of Claims 14 and 15 and previous Claim 13 into Claim 12, Claim 12 would likely be viewed as allowable subject matter. Note that previous Claim 13 recited “the actuation device configured to act on the line of weakness to produce in the line of weakness a partial tear” and Claim 15 recites the control device configured to cause the actuation device to produce such a tear. Therefore, the previously filed Claim 13 provides a link between the tear and the previously formed line of weakness (as mentioned in Claim 15). Therefore, without such a link, Claim 15 only requires a cutting tool for formation of a line of weakness prior to the actuation device acting on the tube without linking the tear to the formed weakness. Therefore, the indication of Claim 15 as allowable subject matter has been withdrawn. Note that the attached “16513998 Proposed Examiner’s Amendment” clearly incorporates such a link which requires a structural configuration between the actuation device, the control device, and the cutting tool, which in combination with the other claimed features, distinguishes the proposed claim over the prior art. 
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention.
Specifically Matthews, as modified by Fowler, discloses several claimed features. Matthews further discloses embodiments including first and second holding devices (grippers 119, 121, 123, 125 of spreaders 118, 120, 122, 124; see Figures 5, 9), and wherein the cutting tool (169 as taught by Fowler and incorporated into sealing device of Matthews) is capable of producing a line of weakness while the tube is held by the holding devices (see Figure 5 of Matthews). However, there is no embodiment of Matthews which includes first and second holding devices which are configured to hold second and first parts of the tube respectively and wherein the actuation device is configured to laterally fold the first part, which is the same part held by the second holding device, of the tube inwardly and wherein the cutting tool (which is incorporated by Fowler) is controlled to generate a line of weakness while both holding devices hold their respective parts of the tube. Further, it would not have been obvious to have rearranged and modified the machine of Matthews to achieve the invention such that the relationships as claimed can be achieved without the use of improper hindsight drawn from Applicant’s own invention. 
Therefore, it can be concluded that the features of Claim 16, in combination with the remaining claimed features of Claims 12 and 15, are allowable over the prior art. 

Regarding Claim 18, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. Specifically, although Matthews, as modified, discloses a cutting tool (169 as taught by Fowler) being incorporated into the sealing and cutting jaw (see 161, 162 of Fowler) and having multiple profiles (167, 169 of Fowler) for forming a line of weakness and for severing the packages (see Col 8, lines 9-23 of Fowler), Matthews, as modified, does not disclose the cutting tool being moveable, by a control device, between multiple positions wherein the line of weakness and transvers cut are made at respective positions. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Matthews to obtain the claimed invention without the use of improper hindsight. 
Therefore, it can be concluded that the features of Claim 18, in combination with the remaining claimed features of Claims 12 and 15, are allowable over the prior art. 

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 6 that:

    PNG
    media_image1.png
    272
    732
    media_image1.png
    Greyscale

Examiner respectfully notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this particular instances the claimed actuation device is not structurally distinguishable from the disclosed plows of Matthews. Even if a partial tearing was undesirable for the apparatus of Matthews, the plows of Matthews are still configured to perform such tearing dependent on the material and state of the tube that is fed through the machine. A mere small partial tear in the tube would not render the packages of Matthews unusable. It is also noted that if such tearing would render Matthews resulting packages unusable, which Examiner does not concede to, the claimed invention appears to omit what structure allows the Applicant’s resultant package from being usable. Therefore it can be concluded that the claimed invention of Claim 12 is not structurally distinguishable over the machine of Matthews. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Doll (US Patent 8,876,383), Hada (US Patent 7,174,697), Lokey (US Patent 3,326,097) and Martin (US Patent 4,609,107) each disclose different variations of cutting tools for forming lines of weakness. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/23/2021